DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 10/14/2019. Claims 1-11 are currently pending.

Claim Objections
Claim 2 is objected to because of the following informality: line 2 reads “first working reaching” when it should read “first working reach.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the limitation “article displacement apparatus” in line 1 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “article displacement device.”
	Regarding claim 9, the limitation “disengaging the protruding portion of the displaceable article” is vague and indefinite because it is not clear from what or in what context the protruding portion is being disengaged. Claim 10 is rejected based on its dependency from claim 9.
	Regarding claim 11, the limitation “the article orientation apparatus” in lines 1 and 2 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “the article manipulation apparatus.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 5215180) in view of Kalany (US 2017/0203865 A1).
Regarding claim 1, Allard discloses a packaging machine for packaging articles comprising an article manipulation apparatus (Fig. 1A), the article manipulation apparatus comprising: a first conveyor (3 – Fig. 3); an article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7) comprising a tool head (42 – Fig. 7) having at least one article gripper (10 – Fig. 7) for engaging with a displaceable article (col. 5, lines 12-20), the at least one gripper being rotatably mounted to the tool head (col. 5, lines 62-65); an article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3) comprising at least one article pushing tool (12 – Fig. 1A); at least one sensor (50 – Fig. 8) for determining the orientation of the displaceable article (col. 6, lines 12-17); and a drive mechanism (47 – Fig. 7) for rotating the at least one article gripper so to place the displaceable article in a predefined orientation (col. 5, line 65 – col. 6, line 11). Note that the limitations “for conveying packages, the packages each comprising a carton having at least one displaceable article disposed therein” and “for engaging with a displaceable article in a carton” are recitations of intended use and the limitation “receivable in an opening in a carton to displace the displaceable article such that it protrudes 
	However, Allard, does not disclose that the tool head and the article pushing tool are movable synchronously in a downstream direction with the first conveyor.
	Kalany teaches a packaging machine comprising a conveyor (16 – Fig. 1) and a tool (28 – Fig. 1), wherein the tool is movable synchronously in a downstream direction with the container (para. 0055, lines 1-3). One of ordinary skill in the art, upon reading the teaching of Kalany, would have recognized that moving the tool synchronously with the conveyor allows the packaging device to operate continuously as opposed to intermittently and thus increase the throughput of the packaging device.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified the tool head and article pushing tool of Allard to be movable synchronously in the downstream direction of the first conveyor as suggested by Kalany in order to operate continuously and thus increase the throughput of the packaging machine.

Allard, as modified by Kalany further teaches:
	Claim 2, the article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3, Allard) comprising a first working reach (the length of the assembly of 12 – Fig. 1A and 34 – Fig. 3, Allard) and wherein the article displacement device engages with an article over the first working reach (col. 5, lines 12-16, Allard). Note that the article displacement apparatus is capable of engaging with an article so that the article protrudes from a carton.

	Claim 3, the article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard) comprises a second working reach (the length of the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7, Allard), each of the at least one article grippers (10 – Fig. 7, Allard) being moveable in synchronicity with a respective one of the at least one article pushing tools (12 – Fig. 1A, Allard) over the second working reach (See note). Note that this limitation is the result of the combination of Allard and Kalany. Since Allard discloses article grippers working in synchronicity with respective article pushing tools, when the teaching of a tool moving in synchronicity with a conveyor of Kalany is applied to Allard, the result is each of the article grippers being moveable in synchronicity with a respective one of the at least one article pushing tools over the second working reach.

	Claims 4 and 5, the packaging machine is fully capable of being used with a carton having the structure claimed in these claims.

	Claim 6, the packages are continuously moved in a downstream direction upon the first conveyor (16 – Fig. 1, Kalany) through the article manipulation apparatus (para. 0052, lines 1-5, Kalany).

	Claim 7, the packaging machine is fully capable of being used with a carton comprising one further article, the carton being configured to inhibit displacement of said at least one further article.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Allard (US 5215180) in view of Kalany (US 2017/0203865 A1).
Regarding claim 1, Allard discloses an article manipulation apparatus (Fig. 1A) for a packaging machine, the article manipulation apparatus comprising: a first conveyor (3 – Fig. 3); an article orientation device (the assembly of 10, 40, 41, 42, 44, 45, 46, and 47 – Fig. 7) comprising a tool head (42 – Fig. 7) wherein the tool head has at least one article gripper (10 – Fig. 7) for engaging with a displaceable article (col. 5, lines 12-20), the at least one article gripper is rotatably mounted to the tool head (col. 5, lines 62-65); an article displacement device (the assembly of 12 – Fig. 1A and 34 – Fig. 3) comprising at least one article displacement tool (12 – Fig. 1A); at least one sensor (50 – Fig. 8) for determining the orientation of the displaceable article (col. 6, lines 12-17); and a drive mechanism (47 – Fig. 7) for rotating the at least one article gripper so to place the displaceable article in a predefined orientation (col. 5, line 65 – col. 6, line 11). Note that the limitations “for conveying packages, the packages each comprising a carton having at least one displaceable article disposed therein” and “for engaging with a displaceable article in a carton” are recitations of intended use and the limitation “receivable in an opening in a carton to engage and displace the displaceable article such that it protrudes through a second opening in said carton” is a 
	However, Allard, does not disclose that the tool head and the article displacement tool are movable synchronously in a downstream direction with the first conveyor.
	Kalany teaches a packaging machine comprising a conveyor (16 – Fig. 1) and a tool (28 – Fig. 1), wherein the tool is movable synchronously in a downstream direction with the container (para. 0055, lines 1-3). One of ordinary skill in the art, upon reading the teaching of Kalany, would have recognized that moving the tool synchronously with the conveyor allows the packaging device to operate continuously as opposed to intermittently and thus increase the throughput of the packaging device.
	Therefore, it would have been obvious to one of ordinary skill in the art to have modified the tool head and article displacement tool of Allard to be movable synchronously in the downstream direction of the first conveyor as suggested by Kalany in order to operate continuously and thus increase the throughput of the packaging machine.

Allowable Subject Matter
Claim 8 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
4/21/2021